DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/09/2019, 01/09/2020, and 01/05/2022 have been considered by the examiner.  

Claim Objections
Claims 1-2 and 4-5 are objected to because of the following informalities: 
Claim 1, line 5: please amend to recite “to introduce and pass [[a]]the measurement-object gas”. 
Claim 1, line 7: please amend to recite “in the flow portion of [[a]]the measurement-object gas”.
Claim 1, line 10: please amend to recite “in the flow portion of [[a]]the measurement-object gas”.
Claim 1, line 15: please amend to recite “including [[the]]a boarder”. 
Claim 2, line 2: please amend to recite “wherein [[the]]a 
Claim 2, lines 4-5: please amend to recite “the first portion in [[the]]a length direction”…”when viewed in [[the]]a stacking direction”.
Claim 4, line 2: please amend to recite “wherein [[the]]a length L of the end region”. 
Claim 4, lines 4-5: please amend to recite “the first portion in [[the]]a length direction”…”when viewed in [[the]]a stacking direction”.
Claim 5, lines 3-4: please amend each instance of “the solid electrolyte layers” to recite “the plurality of solid electrolyte layers” for consistency with claims 1-4. 
Claim 5, line 4: please amend to recite “adjoining in [[the]]a stacking direction”. 
Note: although the limitations above may lack explicit antecedent basis, the limitations are not indefinite as the scope is reasonably ascertainable by those skilled in the art. See MPEP 2173.05(e). Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 2 and 4 recite “wherein [a] length L of the end region in the second portion is 0.25 mm or more/2 mm or less, the length L being from the boarder with the first portion in [a]length direction of the measurement electrode lead, when viewed in [a] stacking direction of the plurality of solid electrolyte layers”. The claim is indefinite as it appears to claim a length from one point, but does not indicate an end point. In other words, the claim recites a length “from the boarder with the first portion” but does not recite to x destination where the length would be measured to. The scope of the claims are therefore indefinite and cannot reasonably be ascertained by one skilled in the art. Claim 3 is further indefinite by virtue of its dependence upon claim 2.  
Claim 5 recites the limitations "the bonding layer" and “the solid electrolyte layer” in lines 6-7. There is insufficient antecedent basis for these limitations in the claim. The limitations rise to the level of indefiniteness because claim 5 previously recites “bonding layers” and “solid electrolyte layers” but then references “the bonding layer” and “the solid electrolyte layer”. Since there is clearly plural bonding layers and plural electrolyte layers, it is unclear which one of, or if all of the plural layers are considered “the solid electrolyte layer” and “the bonding layer”. The claim is further indefinite because it is not clear if “the solid electrolyte layer” and “the bonding layer” are considered part of the previously recited “plurality of solid electrolyte layers” and “bonding layers”. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (EP 0798556 B1) in view of Sekiya et al. (US 2015/0276657 A1).
Regarding claims 1 and 5-6, Kato discloses a sensor element, of instant claim 1, and a gas sensor comprising the sensor element, of instant claim 6 (gas analyzer including a gas sensor element [Paras. 0008-0014; Figs. 1-3 and 6-9]) comprising:
an element main body which has a plurality of oxygen-ion-conductive solid electrolyte layers stacked and in which a flow portion of a measurement-object gas is disposed so as to introduce and pass a measurement-object gas (a main body is formed of six stacked solid electrolyte layers 52a-52f that are oxygen-ion conductive and that form a flow portion including a first chamber 60 and a second chamber 62 wherein a measurement-object gas is introduced [Paras. 0059-0063; Figs. 1-3 and 6-9]);
a measurement electrode disposed in the flow portion of a measurement-object gas (measuring electrode 82/132 is disposed in the second chamber 62 [Para. 0074; Figs. 1-3 and 6-9]);
a measurement electrode lead having a first portion that is connected to the measurement electrode and that is disposed in the flow portion of a measurement-object gas and a second portion that is connected to the first portion and that is embedded in the element main body (lead wire 102d has a first portion that is connected to measuring electrode 82 that is disposed in second chamber 62 and a second portion that is embedded within the solid electrolyte layers 52a-52f [Paras. 0081-0085; Figs. 1, 3, and 6-7]); and 
a lead insulating layer that is part of the element main body and that surrounds at least part of the second portion excluding the end region (densified insulative layer 104d interposes and embeds the lead wire 102d for the detecting electrode 82, is disposed within the electrolyte stack 52a-52f, and is separated by a predetermined distance from a wall surface for constructing the second chamber 62 “excluding the end region” [Para. 0084; Figs. 1, 3, and 6-7]).
Nakagaki fails to teach a hermetic/bonding layer and thus fails to teach “a hermetic layer that is part of the element main body and that surrounds an end region of the second portion including the border with the first portion”, of instant claim 1, and “wherein the element main body includes bonding layers that bond the solid electrolyte layers to teach other, the solid electrolyte layers adjoining in [a] stacking direction, and the metric layer is [a] bonding layer or is [a] solid electrolyte layer and [a] bonding layer”, of instant claim 5. 
Sekiya discloses a gas sensor element for a gas sensor [abstract] wherein the device includes a plurality of solid electrolyte layers 1-6 wherein between every two of the layers 1-6 and the adjacent layers in the up and down direction an adhesive layer is added therebetween to facilitate the adhesion of the solid electrolyte layers to each other [Paras. 0036-0037]. Sekiya further teaches wherein an adhesion layer further provides the utility of preventing a gap that would allow an object gas to flow therethrough (i.e., hermetic) [Para. 0060]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Kato such that the element includes adhesive layers between each of the solid electrolyte layers 52a-52f because . 


Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Sekiya, as applied to claim 1 above, and further in view of Nakagaki et al. (JP 2006284223 a, machine translation).
Regarding claims 2-4, modified Kato discloses the limitations of claim 1 as discussed previously. 
Kato discloses, as outlined previously, wherein the densified insulative layer 104d is separated by a predetermined distance from a wall surface for constructing the second chamber 62 and thus has predetermined “length L of the end region” where the lead wire 102d is not covered by the insulative layer 104d within the embedded solid electrolyte layer and is not covered by the insulative layer 104d or the solid electrolyte layer in the second chamber 62 [Para. 0084; Figs. 1, 3, and 6-7]. 
Kato is silent, however, on any dimensions and thus fails to teach wherein the predetermined “length” is “0.25mm or more”, of instant claim 2, “1.0 mm or more”, of instant claim 3, and/or “2 mm or less”, of instant claim 4
Nakagaki discloses a gas sensor element that comprises solid electrolyte layers 4a-4f that are laminated to form a plate-like body that form a measurement-object gas flow path with a measurement electrode 36/82 is disposed in the flow portion in the second space 12 wherein a lead portion 86 is covered by an insulating layer 84/86 that is disposed in between the electrolyte layers while a portion of the lead portion 86 is exposed to the measuring cavity [Para. 0053, 0080; Figs. 1-3 and 6-8]. Nakagaki further discloses wherein the measuring electrode has a width of approximately 1.25 mm [Para. 0080]. 
Given the dimensions disclosed by Nakagaki, wherein the measuring electrode typically has a width of approximately 1.25 mm, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed the predetermined “length” disclosed by Kato within the claimed range of 0.25 mm or more, 1.0 mm or more, and/or 2 mm or less because such predetermined “length” is within the dimensions known for gas sensor element components and would provide the known utility taught by Kato of preventing the penetration oxygen through the lead wires and thereby allowing for the concentration of oxides to be highly accurately measured with oxygen produced only from the oxides contained in the measurement gas [Kato, Paras. 0092, 0097, 0102]. Furthermore, since this particular parameter is recognized as result-effective variable by Kato, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980). Thus, it would be obvious to one skilled in the art at the time of the claimed invention to modify the “predetermined distance” 
Furthermore, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).  See MPEP 2144.04 (IV). In the instant case, the device of modified Kato above appears to differ only in the relative dimension of length L (which is not expressly disclosed by Kato) and thus is not patentably distinct. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Saito et al. (US 2015/0253281 A1) disclose bonding layers between the solid electrolyte layers that bond the solid electrolyte layers together. Kamada et al. (US 2014/0190828 A1) disclose a connection point between the lead and the working electrode wherein the connection point is 1.0 mm in length. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795